EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into as of
November 1, 2014 by and between GreeneStone Healthcare Corporation (the
“Company”), and William L. Sklar (“Executive”).

 

RECITALS

 

The Company currently has developed and is operating addiction treatment clinics
in the Province of Ontario, but is expanding to other Canadian Provinces and
into the continental United States. (the “Territory”). The Company desires to
employ Executive, and the Executive desires to accept such employment, on the
terms and subject to the conditions set forth in this Agreement.

 

In consideration of the mutual promises set forth in this Agreement the parties
hereto agree as follows:

 

ARTICLE I
Term of Employment

 

1.01 Subject to the provisions of Article V, and upon the terms and subject to
the conditions set forth in this Agreement, the Company will employ Executive
for the period beginning on the date first written above (the “Commencement
Date”) and continuing until either party sends notice to the other party of such
party’s desire to terminate the Agreement.

 

ARTICLE II
Duties

 

2.01(a)  During the term of employment, Executive will:

 

(i) Promote the interests, within the scope of his duties, of the Company and
devote his efforts to the Company’s business and affairs;

 

(ii) Executive will be employed as the Chief Financial Officer of each of The
GreeneStone Healtcare Corporation and each of its subsidiaries, trusts and
related entities. Executive's responsibilities, duties, prerogatives and
authority in such executive offices, and the clerical, administrative and other
support staff and office facilities provided to him, shall be those customary
for the chief financial officer of publicly held corporations generally and of
holding companies and financial institutions that are a part of the financial
institutions industry specifically. In his executive capacities Executive shall
report to the President and Chief Executive Officer of GreeneStone Healthcare
Corporation; and

 

(iii) Perform the duties and services consistent with the title and function of
such office, including without limitation, those, if any, set forth in the
bylaws of the Company or as specifically set forth from time to time by the
Company’s Board of Directors (the “Board”).

 

(b) Notwithstanding anything contained in clause 2.01(a) (i) above to the
contrary, nothing contained herein or under law shall be construed as preventing
Executive from (i) investing Executive’s personal assets in such form or manner
as will not require any services on the part of Executive in the operation or
the affairs of the companies in which such investments are made and in which his
participation is solely that of a passive investor (provided that he,
collectively with his family and affiliated interests (or persons constituting a
“group” under the United States Federal securities laws) will not exceed 5% of
any company’s voting securities); and (ii) engaging (not during normal business
hours) in any other professional, civic, or philanthropic activities, provided
that Executive’s investments or engagement does not result in a violation of his
covenants under this Section or Article VI hereof and are otherwise disclosed to
and approved by the Board in its sole discretion.

 

2.02 The Executive will provide, at his own expense a remote office,
telecommunication expenses, office equipment and furniture, and office supplies.
The Executive’s normal place of business will be the remote office, although, as
needed or upon reasonable request by the Company President, the Executive shall
attend at the Company’s main office.

 

 



ARTICLE III
Base Compensation

 

3.01 The Company will compensate Executive for the duties performed by him
hereunder by payment of a base salary at the rate of

 

(a) Eighteen Thousand Dollars ($18,000.00) per annum (the “Base”), payable in
equal weekly installments, or in conformity with payroll practices of other
executives of the company, subject to customary withholding for federal, state,
and local taxes and other normal and customary withholding items.

 

(b) Additional compensation as previously agreed between the parties should the
scope of the Executive’s activities increase beyond that anticipated by this
agreement.

 

ARTICLE IV
Reimbursement and Employment Benefits

 

4.01 Health and Other Medical. Executive shall NOT be eligible to participate in
all health, medical, dental, and life insurance employee benefits as are
available from time to time to other key executive employees (and their
families) of the Company, including a Life Insurance Plan, Medical and Dental
Insurance Plan, and a Long Term Disability Plan (the “Plans”). The Company shall
pay 0.0 % of all premiums with respect to such Plans.

 

4.02 intentionally left blank

 

4.03 Performance Enhancing Items. Executive shall NOT be entitled to receive
from the Company an annual car allowance up to NIL Dollars ($0.00) per annum.

 

4.04 Reimbursable Expenses. The Company shall in accordance with its standard
policies in effect from time to time reimburse Executive for all reasonable
out-of-pocket expenses actually incurred by him in the conduct of the business
of the Company provided that Executive submits all substantiation of such
expenses to the Company on a timely basis in accordance with such standard
policies and further provided that Executive receives prior approval for all
individual expenditures in excess of $500.00.

 

4.05 Savings Plan. Executive will be eligible to enroll and participate, and be
immediately vested in, all Company savings and retirement plans, including any
401(k) plans, as are available from time to time to other key executive
employees.

 

4.06 Common Stock Purchase Options, The Compensation Committee of the Board of
Directors will grant to the Employee non-qualified options to acquire 480,000
shares of Stock as soon as practicable after the Employee joins the Company
based upon the market value of the stock, as reported by the Electronic Bulletin
Board, on the date the agreement is executed, determined to be $0.12. The stock
option award shall be subject to and governed by the terms and conditions of the
terms of the 2013 Stock Option Plan (“2013 Stock Option Plan”) and the award
document. The options will expire October 31, 2019.

 

 



ARTICLE V
Termination

 

5.01 General Provisions. Except as otherwise provided in this Article V, at such
time as Executive’s employment is terminated by the Executive or the Company,
any and all of the Company’s obligations under this Agreement shall terminate,
other than the Company’s obligation to pay Executive, within thirty (30) days of
Executive’s termination of employment, the full amount of any unpaid Base and
accrued but unpaid benefits, including any vacation pay, earned by Executive
pursuant to this Agreement through and including the date of termination and to
observe the terms and conditions of any plan or benefit arrangement which, by
its terms, survives such termination of Executive’s employment. The payments to
be made under this Section 5.01 shall be made to Executive, or in the event of
Executive’s death, to such beneficiary as Executive may designate in writing to
the Company for that purpose, or if Executive has not so designated, then to the
spouse of Executive, or if none is surviving, then to the personal
representative of the estate of Executive. Notwithstanding the foregoing,
termination of employment shall not affect the obligations of Executive under
Article VI hereof that, pursuant to the express provisions of this Agreement,
continue in full force and effect. Upon termination of employment with the
Company for any reason, Executive shall promptly deliver to the Company all
Company property including without limitation all writings, records, data,
memoranda, contracts, orders, sales literature, price lists, client lists, data
processing materials, and other documents, whether or not obtained from the
Company or any Affiliate, which pertain to or were used by Executive in
connection with his employment by the Company or which pertain to any Affiliate,
including, but not limited to, Confidential Information, as well as any
automobiles, computers or other furniture, fixtures or equipment which were
purchased by the Company for Executive or otherwise in Executive’s possession or
control.

 

5.02 Consequences of Termination. Upon any termination of Executive’s employment
with the Company, except for a termination by the Company for Cause (as defined
herein) or the Executive’s resignation, the Executive shall be entitled to a
payment equal to one (1) months’ compensation. Executive expressly acknowledges
and agrees that the payment of Severance to Executive hereunder shall be
liquidated damages for and in full satisfaction of any and all claims Executive
may have relating to or arising out of Executive’s employment or termination of
Executive’s employment by the Company or relating to or arising out of this
Agreement and the termination thereof, including, without limitation, those
causes of action arising under the Age Discrimination in Employment Act of 1967,
as amended, 29 U.S.C. §621 et seq., Title VII of the Civil Rights Act of 1964,
as amended, 42 U.S.C. §2000e et seq., the Americans with Disabilities Act of
1990, as amended, 42 U.S.C. §12101 et seq., the Fair Labor Standards Act of
1938, as amended, 29 U.S.C. §201 et seq., the Civil Rights Act of April 9,
1866.1 42 U.S.C. §1981 et seq., the National Labor Management Relations Act, 29
U.S.C. §141 et seq., the Occupational Safety and Health Act, 29 U.S.C. §651 et
seq., and the Family Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
Notwithstanding the foregoing, Executive’s right to receive Severance Pay is
contingent upon Executive not violating any of his on-going obligations under
this Agreement.

 

5.06 Cause. The term “Cause” shall mean the following:

 

(a) Any violation by Executive of any material provision of this Agreement
(including without limitation any violation of any provision of Sections 6.01,
6.02 or 6.03 hereof any and all of which are material in all respects), upon
notice of same by the Company describing in detail the breach asserted and
stating that it constitutes notice pursuant to this Section 5.03(a), which
breach, if capable of being cured, has not been cured to the Company’s sole and
absolute satisfaction within 30 days after such notice (except for breaches of
any provisions of sections 6.01, 6.02 or 6.03 which are not subject to cure or
any notice);

 

(b) Embezzlement by Executive of funds or property of the Company;

 

(c) Habitual absenteeism, bad faith, fraud, refusal to perform his duties, gross
negligence or willful misconduct on the part of Executive in the performance of
his duties as an employee of the Company, provided that the Company has given
written notice of and an opportunity of not less than 30 days to cure such
breach, which notice describes in detail the breach asserted and stating that it
constitutes notice pursuant to this Section 5.06(c), provided that no such
notice or opportunity needs to be given if (x) in the judgment of the Company’s
Board of Directors, such conduct is habitual or would unnecessarily or
unreasonably expose the Company to undue risk or harm or (y) one previous notice
had already been given under this section or under section (i) above; or

 

 



(d) A felonious act, conviction, or plea of nolo contendere of Executive under
the laws of the United States or any state (except for any conviction or plea
based on a vicarious liability theory and not the actual conduct of the
Executive).

 

5.07 Representations. Executive represents, warrants, and covenants to Company
that (a) there is no other agreement or relationship which is binding on him
which prevents him from entering into or fully performing under the terms hereof
and (b) the Company may contact any past, present, or future entity with whom he
has a business relationship and inform such entity of the existence of this
Agreement and the terms and conditions set forth herein.

 

ARTICLE VI
Covenants

 

6.01 Competition/Solicitation. (a) During the period in which Executive performs
services for the Company and for a period of twenty-four (24) months after
termination of Executive’s employment with the Company, regardless of the
reason, Executive hereby covenants and agrees that he shall not, directly or
indirectly, except in connection with his duties hereunder or otherwise for the
sole account and benefit of the Company, whether as a sole proprietor, partner,
member, shareholder, employee, director, officer, guarantor, consultant,
independent contractor, or in any other capacity as principal or agent, or
through any person, subsidiary, affiliate, or employee acting as nominee or
agent, except with the consent of the Company:

 

(i) Conduct or engage in, or be interested in or associated with, any person or
entity anywhere in North America (plus any such additional geographical markets
to which the Company may have expanded during the course of Executive ‘s
employment) other than the Company and its affiliates which conducts or engages
in the Business (plus any such additional product or service markets to which
the Company may have expanded during the course of Executive ‘s employment);

 

(ii) Solicit, attempt to solicit, or accept business from, or cause to be
solicited or have business accepted from, any then-current customers of Company,
any persons or entities who were customers of the Company within the 180 days
preceding the Termination Date, or any prospective customers of the Company for
whom bids were being prepared or had been submitted as of the Termination Date;
or

 

(iii) Induce, or attempt to induce, hire or attempt to hire, or cause to be
induced or hired, any employee of the Company, or persons who were employees of
the Company within the 180 days preceding the Termination Date, to leave or
terminate his or her employment with the Company, or hire or engage as an
independent contractor any such employee of the Company.

 

(b) Notwithstanding the foregoing, Executive shall not be prevented from (i)
investing in or owning up to two percent (2%) of the outstanding stock of any
corporation engaged in any business provided that such shares are regularly
traded on a national securities exchange or in any over-the-counter market or
(ii) retaining any shares of stock in any corporation which Executive owned
before the date of his employment with the Company.

 

6.02 Confidential Information. Executive acknowledges that in his employment he
is or will be making use of, acquiring, or adding to the Company’s confidential
information which includes, but is not limited to, memoranda and other materials
or records of a proprietary nature; technical information regarding the
operations of the Company; and records and policy matters relating to finance,
personnel, market research, strategic planning, current and potential customers,
lease arrangements, service contracts, management, and operations. Therefore, to
protect the Company’s confidential information and to protect other employees
who depend on the Company for regular employment, Executive agrees that he will
not in any way use any of said confidential information except in connection
with his employment by the Company, and except in connection with the business
of the Company he will not copy, reproduce, or take with him the original or any
copies of said confidential information and will not directly or indirectly
divulge any of said confidential information to anyone without the prior written
consent of the Company.

 

 



6.03 Inventions. All discoveries, designs, improvements, ideas, and inventions,
whether patentable or not, relating to (or suggested by or resulting from)
products, services, or other technology of the Company or any Affiliate or
relating to (or suggested by or resulting from) methods or processes used or
usable in connection with the business of the Company or any Affiliate that may
be conceived, developed, or made by Executive during employment with the Company
(hereinafter “Inventions”), either solely or jointly with others, shall
automatically become the sole property of the Company or an Affiliate. Executive
shall immediately disclose to the Company all such Inventions and shall, without
additional compensation, execute all assignments and other documents deemed
necessary to perfect the property rights of the Company or any Affiliate
therein. These obligations shall continue beyond the termination of Executive’s
employment with respect to Inventions conceived, developed, or made by Executive
during employment with the Company. The provisions of this Section 6 shall not
apply to any Invention for which no equipment, supplies, facility, or trade
secret information of the Company or any Affiliate is used by Executive and
which is developed entirely on Executive’s own time, unless (a) such Invention
relates (i) to the business of the Company or an Affiliate or (ii) to the actual
or demonstrably anticipated research or development of the Company or an
Affiliate, or (b) such Invention results from work performed by Executive for
the Company.

 

6.04 Non-Disparagement. For a period commencing on the date hereof and
continuing indefinitely, Executive hereby covenants and agrees that he shall
not, directly or indirectly, defame, disparage, create false impressions, or
otherwise put in a false or bad light the Company, its products or services, its
business, reputation, conduct, practices, past or present employees, financial
condition or otherwise.



 

6.05 Blue Penciling. If at the time of enforcement of any provision of this
Agreement, a court shall hold that the duration, scope, or area restriction of
any provision hereof is unreasonable under circumstances now or then existing,
the parties hereto agree that the maximum duration, scope or area reasonable
under the circumstances shall be substituted by the court for the stated
duration, scope, or area.

 

6.06 Remedies. Executive acknowledges that any breach by him of the provisions
of this Article VI of this Agreement shall cause irreparable harm to the Company
and that a remedy at law for any breach or attempted breach of Article VI of
this Agreement will be inadequate, and agrees that, notwithstanding section 9.01
hereof, the Company shall be entitled to exercise all remedies available to it,
including specific performance and injunctive and other equitable relief,
without the necessity of posting any bond, in the case of any such breach or
attempted breach.

 

ARTICLE VII
Assignment

 

7.01 Assignment. This Agreement shall be binding upon and inure to the benefit
of the successors and assigns of the Company and shall relieve the Company of
its obligations hereunder if the assignment is pursuant to a Change in Control
(as defined herein). Neither this Agreement nor any rights hereunder shall be
assignable by Executive and any such purported assignment by him shall be void.

 

7.02 Change of Control. The term “Change in Control” shall be deemed to have
occurred at such time as (i) any person or entity (or person or entities which
are affiliated or acting as a group or otherwise in concert) is or becomes the
beneficial owner, directly or indirectly, of securities representing 50% or more
of the combined voting power for election of directors of the then outstanding
securities of the Company (other than stockholders which own greater than fifty
percent (50%) of the stock of the Company as of the effective date of this
Agreement); (ii) the shareholders of the Company approve any merger or
consolidation as a result of which its equity interests shall be changed,
converted, or exchanged (other than a merger with a wholly-owned subsidiary of
the Company) or any liquidation of the Company or any sale or other disposition
of all or substantially all of the assets or earning power of the Company; or
(iii) the shareholders of the Company approve any merger or consolidation to
which the Company is a party as a result of which the persons who were
shareholders of the Company immediately before the effective date of the merger
or consolidation shall have beneficial ownership of less than 50% of the
combined voting power for election of directors or the equivalent of the
surviving corporation following the effective date of such merger or
consolidation; provided, however, that no Change in Control shall be deemed to
have occurred as a result of the sale or transfer of equity interests of the
Company to an employee benefit plan sponsored by the Company or an affiliate
thereof or if the new employer offers to employ the Executive on substantially
the same terms and conditions as set forth in this Agreement (except that the
Base shall not be reduced below the then-existing Base).

 

 



ARTICLE VIII
Entire Agreement

 

This Agreement constitutes the entire understanding between the Company and
Executive concerning his employment by the Company or subsidiaries and
supersedes any and all previous agreements between Executive and the Company or
any of its affiliates or subsidiaries concerning such employment, and/or any
compensation, bonuses or incentives. Each party hereto shall pay its own costs
and expenses (including legal fees) except as otherwise expressly provided
herein incurred in connection with the preparation, negotiation, and execution
of this Agreement. This Agreement may not be changed orally, but only in a
written instrument signed by both parties hereto.

 

ARTICLE IX
Applicable Law; Miscellaneous

 

9.01 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Province of Ontario. All actions brought to
interpret or enforce this Agreement shall be brought in courts located in
Toronto, Ontario. Notwithstanding the foregoing, at the sole option of the
Company, all controversies under this Agreement may be subject to resolution by
arbitration. Without limiting the generality of the foregoing, the following
shall be considered controversies for this purpose: (i) all questions relating
to the interpretation or breach of this Agreement; (ii) all questions relating
to any representations, negotiations, and other proceedings leading to the
execution of this Agreement; and (iii) all questions as to whether the right to
arbitrate any such question exists. Any party may, without inconsistency with
this Agreement, seek from a court any interim or provisional relief that may be
necessary to protect the rights or property of that party, pending the
establishment of the arbitral tribunal (or pending the tribunal’s determination
of the merits of the controversy). The tribunal shall have authority to make the
final determination of the rights of the parties, including authority to make
permanent, modify, or dissolve any judicial order granting such provisional
relief. The Company, if it desires arbitration, shall so notify the other
parties, identifying in reasonable detail the matters to be arbitrated and the
relief sought. Arbitration shall be before a three-person tribunal of neutral
arbitrators, consisting of attorneys with at least ten (10) years’ experience in
commercial law.. The arbitrators shall conduct a hearing no later than sixty
(60) days after designation of the tribunal, and a decision shall be rendered by
the arbitrators within thirty (30) days after the hearing. At the hearing, the
parties shall present such evidence and witnesses as they may choose, with or
without counsel. Adherence to formal rules of evidence shall not be required but
the arbitration panel shall consider any evidence and testimony that it
determines to be relevant, in accordance with procedures that it determines to
be appropriate. Any award entered shall be made by a written opinion stating the
reasons for the award made. The arbitrators may award legal or equitable relief,
including but not limited to specific performance. The arbitrators are not
empowered to award damages in excess of compensatory damages, and each party
irrevocably waives any right to recover such damages with respect to any dispute
resolved by arbitration. This submission and agreement to arbitrate shall be
specifically enforceable. Arbitration may proceed in the absence of any party if
notice of the proceedings has been given to such party. The parties agree to
abide by all awards rendered in such proceedings. Such awards shall be final and
binding on all parties. Each party shall continue to perform its obligations
under this Agreement pending conclusion of the arbitration. No party shall be
considered in default hereunder during the pendency of arbitration proceedings
relating to such default. The arbitrators’ fees and other costs of the
arbitration shall be borne by the party against which the award is rendered,
except as the arbitration panel may otherwise provide in its written opinion.

 

9.02 Attorneys’ Fees. In addition to all other rights and benefits under this
Agreement, each party agrees to reimburse the other for, and indemnify and hold
harmless such party against, all costs and expenses (including attorney’s fees)
incurred by such party (whether or not during the term of this Agreement or
otherwise), if and to the extent that such party prevails on or is otherwise
successful on the merits with respect to any action, claim or dispute relating
in any manner to this Agreement or to any termination of this Agreement or in
seeking to obtain or enforce any right or benefit provided by or claimed under
this Agreement, taking into account the relative fault of each of the parties
and any other relevant considerations.

 

 



9.03 Indemnification of Executive. The Company shall indemnify and hold harmless
Executive to the full extent authorized or permitted by law with respect to any
claim, liability, action, or proceeding instituted or threatened against or
incurred by Executive or his legal representatives and arising in connection
with Executive’s conduct or position at any time as a director, officer,
employee, or agent of the Company or any subsidiary thereof. The Company shall
not change, modify, alter, or in any way limit the existing indemnification and
reimbursement provisions relating to and for the benefit of its directors and
officers without the prior written consent of the Executive, including any
modification or limitation of any directors and officers’ liability insurance
policy.

 

9.04 Waiver. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a continuing
waiver or a waiver of any similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party hereto which are not set forth expressly in this
Agreement.

 

9.05 Unenforceability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

9.06 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

 

9.07 Section Headings. The section headings contained in this Agreement are
inserted for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

GreeneStone Healthcare Corporation

 

 

By:/s/Shawn Leon

Shawn Leon, President

 

 

/s/ William L. Sklar

William L. Sklar, Executive

 

